Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to independent claims  1, 11 and 21, they include, responsive to a determination that the confidence value fails to satisfy a first threshold, the steps of 1) sending image data to the server, 2) receiving an updated object recognition model, 3) capturing a second image via the camera, 4) identifying a second object in the second image using the updated recognition model, and 5) sending the second image data to the server.   The dependence of the 5 steps on the clause “responsive to a determination” is understood based on the indentation of the limitations in the claims listing filed 01/20/21.  The dependence of said 5 steps on the said “responsive” clause does not appear to be supported by the specification.  For instance, the embodiment of Fig 6 discloses an embodiment that does recites the “responsive to confidence value” clause, but only recites the steps 1 and 2; it does not include any of the steps 3, 4 or 5 that deal with the second image.  [0032]-[0033] discloses performing operations on the second face 188, however the second face is part of the same image as the first face 186 (Fig 1 and [0032]) – it does not involve capturing a second image.  Alternatively, the embodiment of Fig. 8  and corresponding description [0097] does disclose the said 5 steps; however it does not recite performing the 5 steps ”in response to a determination..”.   Moreover, the disclosure does not appear to indicate a combining of the Fig 6 and Fig 8 embodiments into a single embodiment of the invention.
Claims 2-10, 12-15 and 22-25 depend on the said independent claims, and do not remedy the issue discussed above.

No decision regarding Allowability of the claims is currently made.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669